Exhibit 10.27

TERMINATION AGREEMENT

This Termination Agreement is dated effective February 17, 2006 (the
“Termination Date”) by and between Nabi Biopharmaceuticals, a Delaware
corporation with an address at 5800 Park of Commerce Blvd., N.W., Boca Raton, FL
33487 (“Nabi”), and Cambrex Bio Science Baltimore, Inc., a Delaware corporation
with an address at 5901 E. Lombard St., Baltimore, MD 21224 (“Cambrex”). Nabi
and Cambrex are referred to herein collectively as the “Parties.”

WHEREAS, pursuant to that certain Manufacturing Agreement dated as of October 9,
2003, as amended by that certain Amendment to Manufacturing Agreement, dated as
of December 2, 2003 (the “Manufacturing Agreement”) by and between the Parties,
Nabi retained Cambrex as a manufacturer of clinical and commercial quantities of
Drug Substance and purchased from Cambrex manufacturing services to supply
clinical and commercial quantities of such Drug Substance; and

WHEREAS, although the Parties to date have each performed their respective
obligations pursuant to the Manufacturing Agreement, the Parties now mutually
desire to terminate the Manufacturing Agreement on the terms and conditions set
forth below;

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows.

1. Capitalized Terms. Capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Manufacturing Agreement.

2. Termination of Manufacturing Agreement. Effective immediately upon the
Termination Date, the Parties agree that the Manufacturing Agreement will be and
hereby is canceled and terminated, and shall be of no further force and effect
and the rights and obligations of each Party thereunder shall terminate;
provided, however, that the specific provisions of the Manufacturing Agreement
set forth in Section 21.4 thereof and the rights and obligations contained
therein shall survive such termination and remain binding upon each Party, as
applicable.

3. Open Delivery/Payment. Cambrex confirms and agrees that, except as set forth
in this Section 3, Nabi has satisfied all of its obligations with respect to any
amounts due and payable to Cambrex pursuant to the Manufacturing Agreement,
including, but not limited to, all payments required to be made pursuant to
Section 8 thereof. The Parties further agree that, notwithstanding any provision
in the Manufacturing Agreement to the contrary, Nabi’s sole remaining payment
obligation to Cambrex under the Manufacturing Agreement (other than a payment
obligation that may arise in the future under Section 18 of the Manufacturing
Agreement) thereunder consists of (a) payment of invoices relating to Purchase
Orders 2500000529, 2500000532, and 2500000534, such payments to equal $250,000,
$402,000 and



--------------------------------------------------------------------------------

$66,666, respectively and (b) a final payment for all costs incurred by Cambrex
in connection with activities related to termination of the Manufacturing
Agreement, such sum not to exceed $50,000 in the aggregate. The parties agree
that Cambrex owes no credits in favor of Nabi.

4. Return of Materials. The Parties confirm and agree that they will comply with
the requirements set forth in Section 21.3 of the Manufacturing Agreement,
including, but not limited to, (a) the return to Nabi or destruction, at Nabi’s
election, of any and all Cell Line, Master Cell Bank and Working Cell Bank
quantities, (b) the return to Nabi, at Nabi’s sole cost and expense of any and
all Nabi Equipment and Materials for which Nabi has reimbursed Cambrex for the
Acquisition Cost, and (c) the return by each Party of the other’s Confidential
Information, except that neither Party will be required to delete any electronic
mail exchanged between the Parties, provided that any Confidential Information
contained in such electronic mail shall remain subject to the confidentiality
and non-use obligations set forth in Article 19 of the Manufacturing Agreement.

5. Release. The Parties, on behalf of themselves and on behalf of their
successors, assignees, and current and former representatives, attorneys,
assigns and partners, and any other person or entity claiming by, through or
under it or any of them do hereby unconditionally release and forever discharge
each other, and each and all of their successors, assigns, and current and
former representatives, attorneys, assigns and partners from any and all claims,
counterclaims, demands, judgments, liabilities, damages, losses, accounts,
bonds, bills, covenants, contracts, agreements, promises, claims, complaints,
and causes of action of whatever kind or character, whether known or unknown, at
law or in equity, contingent or liquidated (collectively, “Liabilities”), which
each may now have or ever had against the other from the effective date of the
Manufacturing Agreement to the Termination Date, arising out of or relating to
the Manufacturing Agreement, except for Liabilities for which a Party may seek
indemnification under Article 18 of the Manufacturing Agreement or any other
provision of the Manufacturing Agreement that is intended to survive termination
thereof.

6. Authority. Each Party represents and warrants that the undersigned has the
authority to act on its behalf and to bind it, and any and all others who may
claim through it, to this Termination Agreement. Each person signing this
Termination Agreement represents and warrants that he or she has the authority
to bind the entity on whose behalf he or she has executed this Termination
Agreement to all terms and conditions of this Termination Agreement.

7. Entire Agreement; Amendment. This Termination Agreement contains the entire
agreement between the Parties pertaining to the termination of the Manufacturing
Agreement and supercedes any and all prior and/or concurrent oral or written
negotiations, discussions, agreements, representations and understandings with
respect thereto. No modification of this Termination Agreement is valid unless
in writing signed by both Parties.

8. Severability. If any provision of this Termination Agreement shall be held to
be invalid, illegal or unenforceable, such invalidity, illegality or
unenforceability shall not affect

 

- 2 -



--------------------------------------------------------------------------------

any other provision hereof, and this Agreement shall be construed as if such
provision had never been contained herein; provided, however, that if the
deletion of any provision hereof frustrates an essential purpose of this
Termination Agreement or the material rights of a Party hereunder, the Parties
shall seek in good faith alternative provisions to achieve the same purposes as
the invalid, illegal or unenforceable provision.

9. Governing Law. This Termination Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to its
internal conflicts of law rules.

IN WITNESS WHEREOF, the Parties have caused this Termination Agreement to be
executed under seal as of the Termination Date.

 

NABI BIOPHARMACEUTICALS By:  

/s/ Raafat Fahim

Name:   Raafat Fahim Its:   Sr. Vice President, Research, Technical and
Production Operations

 

CAMBREX BIO SCIENCE BALTIMORE, INC. By:  

/s/ Steve Klosk

Name:   Steve Klosk Its:   Executive Vice President and COO

 

- 3 -